Citation Nr: 0639647	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-02 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern
INTRODUCTION

The veteran served on active duty from June 1956 to September 
1977.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A hearing transcript is 
in the record.

This case is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC. 


REMAND 

The death certificate shows that the veteran died in July 
1993, and the cause of death was metastatic squamous cell 
carcinoma of the head and neck.

Private medical records show that in September 1992 the 
veteran presented with a lesion in the left gingival buccal 
mucosa, and a biopsy revealed squamous cell carcinoma.  The 
cancer then metastasized to the submandibular area, the 
buccal lymph node, and other areas of the head and neck. 

The service medical records contain a single entry in 1975 to 
a condition involving the left buccal mucosa. 



As the Board may consider only independent medical evidence 
to support its finding, and as the Board can not determine 
the clinical significance of the entry in 

1975 in the service medical records without a medical 
opinion, under the duty to assist, the case is remanded for 
the following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Arrange to have the veteran's file 
reviewed by a VA oral surgeon to 
determine the clinical significance of 
the entry in the service medical records 
in 1975 and the subsequent development of 
squamous cell carcinoma in 1992.  

The examiner is asked to comment on the 
Report of Medical Examination, dated 
September 30, 1975, with the notation of 
left-side "hyperchrotosis" of the 
buccal mucosa.  

After a review of the record, the 
examiner is asked to express an opinion 
on whether it is at least as likely as 
not that the finding in September 1975 
represented the precursor to squamous 
cell carcinoma in the left buccal mucosa 
in 1992. 



In formulating the opinion, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnished 
the appellant a supplemental statement of 
the case and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).








 Department of Veterans Affairs


